DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious the first guide portion comprises at least one protruding piece; the at least one protruding piece extends forward in the front-rear direction; the second guide portion comprises at least one ditch and at least two wall portions; the at least two wall portions are arranged opposite to each other with the at least one ditch left therebetween in an up-down direction perpendicular to the front-rear direction; the at least one ditch extends in the front-rear direction and opens rearward in the front-rear direction; the at least one ditch, at least in part, accommodates the at least one protruding piece; the ditch is recessed inward in a lateral direction perpendicular to both the front- rear direction and the up-down direction; the ditch has two wall surfaces and a side surface; each of the wall surfaces is perpendicular to the up-down direction; and the side surface intersects with the lateral direction in combination with the rest of claim 1 for the reasons stated by Applicant in the Remarks section filed 9/25/21.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874